ORDER
The Court having considered the findings of fact and conclusions of law filed in these proceedings by Judge L. Leonard Ruben of the Circuit Court for Montgomery County; and
Judge Ruben having found that the respondents engaged in the practice of law under the trade name “Union Legal Services” in violation of DR 2-102(A) of the Code of Professional Responsibility; and
Bar Counsel having recommended that a public reprimand be issued to the respondents; and
It appearing that the respondents were not cognizant of the prohibition against trade names contained in DR 2-102(A) and immediately discontinued such usage upon notification by Bar Counsel of the violation of DR 2-102(A); and
It further appearing to the Court that while “Union Legal Services” is a prohibited trade name violative of DR 2-102(A), see In re Corporate Name—Oldtowne, 285 Md. 132, 400 A.2d 1111 (1979), no disciplinary sanction is appropriate in the circumstances of this case and the charges should be dismissed upon payment of all costs of these proceedings by the respondents.
It is this 4th day of June, 1984, ORDERED, by the Court of Appeals of Maryland, that upon payment of all costs of these proceedings by the respondents the charges shall be forthwith dismissed.